Title: From Alexander Hamilton to Robert R. Livingston, [10 April 1804]
From: Hamilton, Alexander
To: Livingston, Robert R.



[New York, April 10, 1804]
Dear Sir

You were probably acquainted in this Country with Colonel Toussard who will have the honor of delivering you this letter. He has filled several stations in our Military service at different periods and always with much credit to himself and advantage to the service. During our revolutionary war he lost an arm in an action in which he displayed much zeal and bravery, and to my knowlege was regarded by General Washington as a good officer and an estimable man. If after this it can be any title to him to say that he possesses in a high degree my esteem and friendship, it is a title which he may freely claim. Permit me to recommend him to your good offices.
Very respectfully & with great personal regard   I have the honor to be   Sir   Your obed ser

A Hamilton
New York April 10. 1804


Colonel Toussard is, as I understand, a citizen of the U States.
His Exy R R Livingston Esq
